Citation Nr: 0812214	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  00-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative 
changes of the acromioclavicular (ACL) joint space and the 
humeral head with degeneration of the supraspinatus tendon as 
secondary to the service-connected scar of the left shoulder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to an increased disability rating for a 
service-connected left shoulder scar, currently evaluated as 
10 percent disabling.

6.  Entitlement to special monthly compensation on account of 
the need for regular aid and attendance of another person or 
housebound status.




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
November 1968 with additional service in the National Guard 
from November 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, and St. Petersburg, Florida.

The claims pertaining to tinnitus, degenerative changes of 
the left shoulder, a low back disorder, and a left shoulder 
scar were denied by a May 2005 Board decision.  By that 
decision, the Board remanded the hearing loss and special 
monthly compensation claim to the RO for further development.

The veteran then filed an appeal to the United States Court 
of Appeals for Veterans Claims (Court).  The appeal concerned 
the four claims that were denied in the May 2005 decision.  
In June 2006, the Court issued an order that vacated the 
Board's May 2005 denial.  In November 2006, pursuant to the 
Court order, the Board remanded the four claims that had been 
appealed to the Court for additional development.  The RO has 
since developed and re-adjudicated all six claims set forth 
on the title page and all of the claims are properly before 
the Board.


FINDINGS OF FACT

1.  The veteran's hearing loss is not related to military 
service.

2.  The veteran's tinnitus is not related to military 
service.

3.  Degenerative changes of the acromioclavicular joint space 
and the humeral head with degeneration of the supraspinatus 
tendon have not been caused or aggravated by the veteran's 
service-connected scar of the left shoulder.

4.  The veteran does not have a low back disorder that is due 
to an injury or disease in service.

5.  Prior to April 8, 2003, the veteran's service-connected 
scar of the left shoulder was well healed.  The scar was 
found to be superficial, without ulceration, tenderness, 
pain, or instability.  Limitation of function was not 
associated with the scar.

6.  From April 8, 2003, the veteran's service-connected scar 
of the left shoulder has been well healed.  The scar has been 
found to be hypersensitive and tender and painful on 
compression.  Limitation of function has not been associated 
with the scar.

7.  The veteran is not blind or nearly blind, or a patient in 
a nursing home.  There is no factual need for aid or 
attendance of another person.

8.  The veteran is not housebound.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  Service connection for degenerative changes of the 
acromioclavicular joint space and the humeral head with 
degeneration of the supraspinatus tendon secondary to 
service-connected left shoulder scar is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007); 38 C.F.R. 
§ 3.310 (2006).

4.  The veteran does not have a low back disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).

5.  Prior to April 8, 2003, the criteria for a compensable 
evaluation for service-connected scar of the left shoulder 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804 7805 (2007); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 
(2002).

6.  From April 8, 2003, the criteria for an evaluation in 
excess of 10 percent for service-connected scar of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804 7805 (2007); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805 (2002).

7.  The criteria for entitlement to special monthly 
compensation on account of the need for regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.352 (2007).

8.  The criteria for entitlement to special monthly 
compensation on account of housebound status have not been 
met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.350 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The service connection claims on appeal, as well as the 
increased rating claim, were filed by the veteran prior to 
the enactment of the VCAA.  Additionally, the RO adjudicated 
those claims on several instances prior to the enactment of 
the VCAA.  Although pre-adjudicatory VCAA notice was not 
possible, the Court has held that, in cases such as this one, 
the veteran has the right to subsequent content-complying 
notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

By July 2001 and April 2003 notice letters, the RO attempted 
to provide adequate VCAA notice to the veteran regarding the 
service connection claims and the increased rating claim.  
According to a June 2006 joint motion for partial remand, the 
notice information contained in those letters was inadequate.  
The letters did not set forth the elements of the claims in 
question, or otherwise explain what is necessary to 
substantiate the different types of claims for service 
connection, secondary service connection, and for an 
increased rating.  Moreover, during the pendency of this 
appeal, the Court issued a decision in which it held that 
VA's notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

Pursuant to the Board's November 2006 remand, the Appeals 
Management Center (AMC) sent the veteran a new VCAA letter 
later that month.  The letter concerned the four issues that 
had been appealed to the Court; that is, the tinnitus and low 
back disorder service connection claims, the degenerative 
changes of the left shoulder secondary service connection 
claim, and the left shoulder scar increased rating claim.  
That November 2006 letter did not explain what is necessary 
to substantiate a secondary service connection claim.  
Realizing that the November 2006 letter was insufficient, the 
AMC sent the veteran another VCAA letter in May 2007.

The Board finds that the May 2007 letter provides sufficient 
notice to the veteran in compliance with the VCAA regarding 
the four identified claims.  So as not to create confusion, 
the AMC separated the claims into three categories:  
entitlement to service connection on a direct basis for 
tinnitus and a low back disorder; entitlement to service 
connection on a secondary basis for degenerative changes of 
the left shoulder; and entitlement to an increased rating for 
a left shoulder scar.  The letter then set forth the 
information and evidence needed to substantiate each type of 
claim.

For the service connection claims, the veteran was told to 
submit evidence showing that tinnitus and a low back disorder 
had existed from military service to the present time.  
Supportive evidence could include:  information and evidence 
of medical treatment during service; lay statements from 
persons who knew the veteran when he was in service and knew 
of any disability he had while on active duty; records and 
statements from service medical personnel; employment 
physical examinations; medical evidence from hospitals, 
clinics, and private physicians of treatment since military 
service; pharmacy prescription records; insurance examination 
reports; and medical reports and medical opinions that 
establish a relationship between the veteran's claimed 
disabilities and an injury, disease, or event in military 
service.

For the secondary service connection claim, the veteran was 
told to submit medical evidence concerning degenerative 
changes of his left shoulder.  He was also requested to 
submit evidence showing a connection between that disability 
and his service-connected scar on his left shoulder.  The 
letter also notified the veteran that medical records or 
medical opinions are required to establish the relationship.  
Moreover, by the May 2007 notice letter, the RO provided the 
veteran with the criteria for assigning disability ratings 
and effective dates.  See Dingess/Hartman, 19 Vet. App. at 
473.

The Board notes that, while the case was most recently at the 
AMC, the Court issued a decision regarding the general notice 
requirements for increased rating claims.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board finds that the May 
2007 letter satisfies those requirements.  The veteran was 
notified to submit evidence showing that his service-
connected left shoulder scar had increased in severity.  The 
AMC told the veteran that the evidence submitted could be in 
the form of a doctor's statement that contained physical and 
clinical findings.  The evidence could also be in the form of 
lay evidence, including statements from individuals who were 
able to describe the disability from their own knowledge and 
personal observation.  Additionally, the letter informed the 
veteran that he could submit his own statement describing the 
frequency and severity of symptoms if he did not have recent 
evidence.

The May 2007 letter also set forth how VA determines the 
disability rating.  The veteran was informed that depending 
on the disability involved, VA will assign a rating from zero 
percent to 100 percent, and that his service-connected left 
shoulder scar was currently evaluated as 10 percent 
disabling.  He was told that VA uses a schedule for 
evaluating the disabilities and the letter cited to the 
appropriate regulation.  Furthermore, in determining the 
disability rating, the letter stated that VA considers the 
nature and symptoms of the condition, the severity of the 
symptoms, and the impact of the condition and symptoms on 
employment.  Because the veteran was provided with the 
information and evidence needed to substantiate the four 
claims, further remand is not necessary for that purpose.

The Board also finds that the May 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the AMC notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  The AMC requested the veteran to 
complete the necessary form to authorize the release of 
information from any identified source of medical evidence.  
Additionally, the veteran was also told to send in any 
evidence in his possession that pertained to the claims.  
Therefore, the Board does not find that further notice is 
necessary to notify the veteran of what evidence will be 
obtained by whom with respect to the tinnitus, degenerative 
changes of the left shoulder, low back disorder, and left 
shoulder scar claims.

Regarding the hearing loss and special monthly compensation 
claims, the veteran was provided VCAA notice by a separate 
letter, dated in June 2005.  This letter was issued pursuant 
to the Board's May 2005 remand.  Similar to the May 2007 
letter, the veteran was provided with the information and 
evidence necessary to substantiate a claim of service 
connection; on this occasion, for hearing loss.  The letter 
also set forth the criteria for obtaining increased benefits 
through special monthly compensation.  The AMC told the 
veteran he could qualify if the evidence showed that he 
needed aid and attendance or he was housebound.  Both sets of 
criteria were detailed.  Therefore, sufficient notification 
regarding the necessary information and evidence was provided 
to the veteran for these two claims.

The June 2005 letter also set forth the type of evidence that 
VA would obtain and the evidence the veteran could provide.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 
16 Vet. App. at 187.  The veteran was also told to send in 
any evidence in his possession that pertained to the claims.  
Although the June 2005 letter did not refer to criteria for 
assigning disability ratings or effective dates, see Dingess, 
19 Vet. App. at 473, neither of these questions is now before 
the Board.

Given the information provided in the June 2005 and May 2007 
notice letters, the Board finds that VA's duty to notify has 
been met.  The veteran has been provided with notification so 
that he could meaningfully participate in the claims process.  
Additionally, in both letters, the veteran was advised that 
he could seek assistance from a representative if he so 
desired.  In this case, complete VCAA notice was not provided 
until after each of the veteran's claims on appeal was 
initially adjudicated.  Nevertheless, the claims were 
properly re-adjudicated by the AMC in December 2007, which 
followed the June 2005 and May 2007 notice letters.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Consequently, in light of the adequate notice in accordance 
with the VCAA as described above, a remand of the issues on 
appeal for further notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical and 
personnel records have been obtained and associated with the 
claims file.  The RO also obtained treatment records from the 
VA Medical Center (VAMC) in Biloxi, Mississippi, including 
the extensive records located at the associated VA outpatient 
clinic (VAOPC) in Pensacola, Florida.  Records and 
examination reports from VA facilities in San Antonio and 
Kerrville, Texas, dated from April 1969 to May 1972 were 
already associated with the claims file.  The RO requested 
and obtained medical records from the Social Security 
Administration (SSA).  Several records from a private 
treatment provider, dated in 1972, and a private medical 
opinion, dated in September 1998, have been received.  
However, in August 2001, the veteran's then-appointed 
representative notified the RO that the veteran had had no 
medical treatment from private doctors.  The veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claims on appeal that need to be 
obtained.  Significantly, in September 2006, December 2006, 
and July 2007, the veteran submitted forms in which he 
indicated that he had no other information or evidence to 
provide to VA to substantiate his claims.  Thus, VA has 
properly assisted the veteran in obtaining any relevant 
evidence.

Additionally, throughout the pendency of his claims, the 
veteran has been provided multiple VA examinations, the 
reports of which are of record.  Furthermore, the veteran was 
afforded the opportunity to provide hearing testimony.  A 
hearing was scheduled before the RO in August 1999.  In 
September 1999, he canceled the hearing.  The veteran 
repeatedly indicated that he did not want a hearing in 
subsequent submissions.  Given the assistance that the RO and 
AMC have provided to the veteran in connection with the 
claims on appeal, the Board finds that VA's duty to assist 
has been met.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

II. Analysis

A. Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, including arthritis and sensorineural 
hearing loss, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310 during the pendency of 
the appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310 (2007)).  The amendment sets a 
standard by which a claim based on aggravation of a 
nonservice-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's 1995 ruling in 
Allen, it was made clear in the comments to the regulation 
that the 2006 changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the nonservice-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which strongly suggests that 
the revision amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the revision, which 
version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidence of record shows that the veteran was awarded a 
Purple Heart for being wounded in the left arm in May 1968.  
The Purple Heart medal is indicative of participation in 
combat, at least for the incident involving the veteran being 
wounded.  In that case, if an injury or disease is alleged to 
have been incurred or aggravated in combat, such incurrence 
or aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  Section 1154(b) serves only to relax 
the evidentiary burden to establish incurrence of a disease 
or injury in service.  Id; see also Dalton v. Nicholson, 
21 Vet. App. 23, 37 (2007) (a veteran who establishes in-
service incurrence of an injury or disease through 
application of section 1154(b) must nonetheless submit 
sufficient evidence of a causal nexus between that in-service 
event and a current disability).

Hearing loss

The veteran served on active duty from April 1967 to November 
1968.  He also served in the Army National Guard from 
November 1969 to November 1970.  The veteran's military 
occupational specialty (MOS) was listed on his DD 214 as 
13F40 (automatic weapon crewman) squad leader.  Service 
medical records (SMRs) from his period of active duty do not 
reflect any complaints related to hearing loss.

The veteran's National Guard enlistment physical examination 
from October 1969 listed the results of an audiogram.  The 
veteran did not report a complaint of hearing loss on the 
Report of Medical History (RMH) completed in conjunction with 
his physical examination.

The veteran was afforded a VA examination in regard to his 
claim for benefits associated with his shell fragment wound 
(SFW) of the left shoulder in April 1969. There was no report 
of a complaint of hearing loss at the time of the 
examination.  A box under the phrase "hearing loss noted" 
was checked "no."

The veteran submitted evidence of his award of a Purple Heart 
medal for being wounded in May 1968.

The first evidence of a complaint of hearing loss was noted 
in VA treatment records from 1996.  The veteran was afforded 
a VA audiology consultation in August 1996.  The consultation 
report shows that the veteran had a mild high frequency 
sensorineural hearing loss in the right ear and a precipitous 
severe sensorineural hearing loss above 3000 Hertz in the 
left ear.  The examiner provided no opinion as to the 
possible etiology of the veteran's hearing loss.

The veteran was afforded a VA audiology examination in August 
1997.  He gave a history of noise exposure in service when he 
served as a gunner in the United States Army.  The veteran 
said that he first noticed a problem with understanding 
conversation about 10 years earlier.  The veteran said that 
he had had no civilian noise exposure.  The examiner stated 
that the veteran's hearing loss was consistent with a history 
of noise exposure, but the examiner failed to relate the 
veteran's hearing loss to his military service.

Substantial additional medical evidence was associated with 
the claims file.  This included multiple VA examinations 
unrelated to the issue of hearing loss, VA treatment records 
for the period from April 1997 to December 2001, as well as a 
number of private treatment records provided through receipt 
of the veteran's SSA disability records.  There is no 
evidence in the VA or private records to establish that the 
veteran's claimed hearing loss is related to his military 
service.

The veteran was afforded a VA audiology examination in June 
2004.  The examiner noted that the veteran's hearing was 
normal at the time of his entrance examination in April 1967.  
She also noted that the veteran was not tested on his 
separation examination in November 1968.  The examiner also 
recounted the results of the "August 1977" [sic] VA 
audiology examination.  The veteran gave a history of hearing 
loss after service based on observations from family and 
friends that noticed that he talked at a louder level after 
service.  The veteran said that he served as a gunner on a 
40-millimeter (mm) anti-tank gun in service without benefit 
of hearing protection.  He also said he was exposed to 
helicopter noise.  The veteran reported doing only janitorial 
work after service.  The examiner noted that the claims file 
contained evidence of the veteran working as a truck driver 
for a number of years after service.

In regard to the veteran's hearing loss, the examiner 
reported that the results of testing were indicative of 
normal to mild sensorineural hearing loss in the right ear 
and normal to severe sensorineural hearing loss in the left 
ear.  The examiner again noted that the veteran's hearing was 
not tested at the time of his separation from service.  She 
then stated that, because the hearing was not tested at that 
time, she could not provide an opinion regarding the 
veteran's acoustic trauma in service and his current hearing 
loss without resorting to speculation.

Pursuant to the Board's May 2005 remand, the veteran was 
scheduled for another audiology examination in July 2005.  
The examination was administered by the same examiner from 
June 2004.  After reviewing the claims file, the examiner 
reiterated that the veteran's entrance examination showed 
hearing within normal limits and that he was not tested at 
separation.  Although the veteran's hearing was unknown at 
the time of military separation, the examiner noted that the 
October 1969 enlistment physical examination for the National 
Guard showed normal hearing.  The examiner again noted the 
results from the "August 1977" VA audiology examination.  
The examiner reiterated the veteran's complaints of a long 
history of hearing loss and his history of military and post-
service noise exposure.

After audiological examination, the examiner stated that the 
veteran had normal to mild sensorineural hearing loss in the 
right ear and normal to severe sensorineural hearing loss in 
the left ear.  Pursuant to the Board's remand, the examiner 
offered a medical opinion on the question of whether the 
veteran's hearing loss was related to his military service.  
The examiner gave the opinion that the veteran's present 
hearing impairment was not related to acoustic trauma 
incurred during military service.  She reasoned that the 
veteran's normal hearing that was referenced in the 1969 
National Guard enlistment examination showed normal results 
after active duty separation.  The examiner stated that 
noise-induced hearing loss occurs at the time of the 
exposure, not after the noise has ceased.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
In the veteran's case, impaired hearing for VA purposes has 
been evidenced by VA audiological examinations.

The Board notes that the veteran has alleged that his hearing 
loss is due to acoustic trauma he experienced as a result of 
his assignment as an automatic weapon gunner in service.  The 
veteran is qualified to provide evidence regarding his 
symptomatology.  As a layperson, the veteran is not qualified 
to offer medical nexus opinions.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The objective medical evidence does not show a nexus between 
the veteran's current diagnosis of hearing loss and his 
military service.  He first complained of decreased hearing 
acuity in 1996.  His SMRs were negative for any complaints 
related to hearing loss, including a physical examination 
provided a year after active service when the veteran joined 
the National Guard.  The July 2005 VA examiner noted the 
normal results in the examination subsequent to active 
service.  She opined that, because noise-induced hearing loss 
occurs at the time of the exposure, the veteran's hearing 
loss was not related to noise exposure during active military 
service.  The veteran has not provided any objective medical 
evidence to relate his hearing loss to service.  The VA 
examiner's opinion stands uncontradicted in the record.  
Accordingly, because the veteran's hearing loss is not 
related to military service, the Board finds that the 
preponderance of the evidence is against the claim.  Thus, 
service connection for hearing loss is not warranted.

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested itself to 
a compensable degree within one year of the veteran's 
separation from active military service.  As detailed above, 
hearing loss was not noted on the October 1969 examination 
report.  Complaints of hearing loss were first seen in 1996, 
which occurred many years after service.  Thus, service 
connection is not warranted for sensorineural hearing loss on 
a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.



Tinnitus

Although the veteran never filed a claim of service 
connection for tinnitus, the RO adjudicated the claim sua 
sponte after tinnitus was noted in the April 1997 VA 
audiology examination.  It can be inferred that, similar to 
hearing loss, the veteran contends that he has tinnitus as 
the result of acoustic trauma he experienced during his 
assignment as an automatic weapon gunner during service.

SMRs from his period of active duty do not reflect any 
complaints related to tinnitus.  The October 1969 National 
Guard enlistment examination did not report any finding of 
tinnitus.  The veteran did not report a complaint of tinnitus 
on the associated RMH.  There was also no report of tinnitus 
during the veteran's April 1969 VA examination in connection 
with his left shoulder SFW.

As described above, the first evidence of a complaint of 
hearing loss was noted in VA treatment records from 1996.  An 
audiology consultation was provided at that time, but 
tinnitus was not mentioned.  The first documented complaint 
of tinnitus was noted during the April 1997 VA audiology 
examination.  The veteran reported a history of in-service 
noise exposure as a gunner in the Army with no post-service 
noise exposure.  He stated that he first noticed a problem 
with understanding conversation and tinnitus about 10 years 
prior to the April 1997 examination.  The examiner noted a 
complaint of constant, bilateral tinnitus, but did not 
provide a nexus opinion.

In the June 2004 audiology examination report, the examiner 
noted the veteran's then 10-year history of tinnitus that was 
documented in the April 1997 examination.  The examiner 
stated that tinnitus typically occurs at the time of the 
acoustic trauma, and not years later.  She gave the opinion 
that, since the prior examination noted that the tinnitus did 
not begin until 19 years after service, it was not as likely 
as not that the veteran's tinnitus was related to acoustic 
trauma in service.  Although the July 2005 VA examination was 
scheduled primarily to address the hearing loss claim, the 
examiner repeated her opinion regarding the veteran's 
tinnitus.

The only link between the veteran's tinnitus and his military 
service is the veteran's own contention.  However, as a 
layperson, he is not qualified to offer medical nexus 
opinion.  See Espiritu, 2 Vet. App. at 492.  The objective 
medical evidence, including multiple VA examinations, VA 
treatment records, SSA records, and private treatment 
records, does not show a nexus between the veteran's current 
diagnosis of tinnitus and his active military service.

The June 2004 VA examiner noted the delayed onset, or at the 
least, the delayed reporting of the onset of tinnitus.  She 
opined that tinnitus that is associated with noise exposure 
typically is present soon after the exposure, and not years 
later.  The examiner issued the same opinion in July 2005.  
The veteran has not provided any objective medical evidence 
to relate his tinnitus to service.  The VA examiner's two 
opinions stand uncontradicted in the record.  Accordingly, 
because the veteran's tinnitus is not related to military 
service, the Board finds that the preponderance of the 
evidence is against the claim.  Thus, service connection for 
tinnitus is not warranted.

Degenerative changes of the left shoulder

The veteran's SMRs document that he was treated for SFW of 
the left shoulder in May 1968.  A clinical entry dated May 
10, 1968, reported treatment of a two-day-old SFW of the left 
shoulder.  The wound was debrided and dressed.  The veteran 
was administered an antibiotic and a tetanus shot.  An entry 
dated May 18, 1968, noted that the wound was healing well and 
that the veteran should return for removal of his stitches.  
There were no further clinical entries.

The veteran's SFW was not listed on his separation physical 
examination in November 1968.  The veteran did not report any 
problems associated with his SFW on his report of medical 
history.  The veteran also did not report any problems with 
his left shoulder at the time of his National Guard entrance 
physical examination in October 1969.  His appendectomy scar 
was the only scar noted on examination.

The veteran was afforded a VA examination in April 1969.  The 
results were reported as an elliptical scar over the upper 
left deltoid area that was 1/2-inch long by 1/4-inch wide, 
well healed, nontender, non-adherent, residual of SFW.  There 
was no loss of function, or strength.  There was no evidence 
of atrophy of the deltoid muscle. An x-ray of the left 
shoulder was interpreted to show that there was no evidence 
of osseous pathology of the left humerus and no bone or joint 
abnormality.  There was no evidence of a radiopaque foreign 
body in the left shoulder or left arm.

The veteran sought an increased rating for his service-
connected SFW of the left shoulder in December 1987.  A VA 
outpatient treatment record, dated in December 1987, noted 
that the veteran had a full range of motion of the left 
shoulder with no tenderness or crepitus.  The veteran was 
seen in April 1988 with a complaint that his left shoulder 
now bothered him.  No diagnosis was provided for the left 
shoulder.  A VA x-ray report for both shoulders was 
interpreted to show both shoulders as normal, with the 
glenohumeral joint spaces maintained and no evidence of 
arthritic changes in August 1997.

The veteran was afforded a VA orthopedic examination in 
August 1997.  The veteran said that he was wounded in the 
left shoulder in service and that he could now barely move it 
and that any movement caused him pain. The examiner reported 
that the veteran claimed that his left shoulder complaints 
were related to the SFW received in service.  The examiner 
stated that the veteran resisted all attempts at passive and 
active motion of the left shoulder.  He said that the 
veteran's internal and external rotation and abduction were 
normal.  He said that the left shoulder was well developed 
muscularly with no evidence of disuse atrophy.  The examiner 
opined that he could not see any possible way that the 
veteran's SFW could have injured the left shoulder joint.

The veteran was seen as a VA outpatient on several occasions 
subsequent to the examination.  He complained of chronic left 
shoulder pain in January and February 1998.  An April 1998 
MRI study was interpreted to show diffuse signal intensity in 
the supraspinatus tendon, suggestive of either degeneration 
or inflammation in the tendon.  The MRI was also interpreted 
to show mild degenerative changes in the ACL joint and in the 
humeral head.

The veteran submitted a statement from K.G.S, M.D., in 
September 1998.  The statement reflects that this was an 
initial visit for the veteran.  There are no other records 
from Dr. K.G.S. in the claims file to indicate any follow-up 
treatment, testing, or evaluation.  Dr. K.G.S. reported a 
history from the veteran of his having been in Vietnam from 
1967 to 1968 where he was involved in heavy artillery combat.  
The veteran gave a history of being wounded in the left 
shoulder and undergoing surgery in Vietnam to remove the 
shrapnel.  The veteran was also said to have chronic pain in 
the left shoulder since that time.  He was said to be 
followed at the "Navy" hospital.  Dr. K.G.S. noted that an 
April 1998 MRI study of the left shoulder revealed diffuse 
inflammation or degeneration of the supraspinatus tendon as 
well as mild degenerative changes of the ACL joint space and 
the humeral head.  Dr. K.G.S. said that, after interviewing 
the veteran, examining him, and reviewing his medical records 
(not described), it was most probable that the veteran's 
chronic left shoulder pain and degenerative joint disease 
(DJD) were directly related to his injury sustained in 
Vietnam in 1968.

Associated with the claims file are the records from SSA.  
The veteran's disability claim was denied initially but 
benefits were later granted by way of a fully favorable 
decision dated in August 1992.  The veteran was found to be 
totally disabled as of April 1987.  The disabilities involved 
degenerative disc disease (DDD) and DJD of the right 
shoulder.  The records show that the veteran injured his 
right shoulder and back on the job in 1986.  The veteran was 
determined to be totally disabled based on those injuries.

Included in the SSA records are a number of treatment records 
from private sources, to include the veteran's primary 
physician, W.R.H., M.D., for the period from October 1987 to 
December 1997.  Dr. W.R.H. originally evaluated the veteran 
primarily for complaints of right shoulder pain after the 
veteran's on-the-job injury in December 1986.  The veteran's 
complaints were limited to his right shoulder.  He later 
began to complain of back pain.  Dr. W.R.H. did not report 
any findings regarding the left shoulder.

The veteran was also afforded extensive physical therapy from 
April 1987 to September 1987.  The veteran gave a history of 
being wounded in the left shoulder in service.  The records 
do not reflect any complaints regarding a left shoulder 
problem related to the veteran's SFW in service.

The veteran was afforded a SSA disability examination by 
G.G., M.D., in June 1991.  Dr. G.G. noted the veteran's 
history of injuries to his right arm and back at work.  The 
veteran did not give any history of a left arm injury, to 
include his SFW in service.  Dr. G.G. reported that the 
veteran had a full range of motion of the left upper 
extremity.

Included in the SSA records was an April 1998 clinic note 
from Dr. K.G.S.  She reported that the veteran sought her out 
to have her provide a medical opinion to VA regarding his 
claimed left shoulder condition being related to service.  
She noted the veteran's history of a SFW to the left shoulder 
in service and his history of an injury to the right shoulder 
on his civilian job.  The veteran was said to have brought 
some of his records with him but there was no acknowledgement 
of the veteran's SMRs being reviewed.  Also, the veteran did 
not give a history of his back being injured on the job as 
well as his right shoulder.

Also included in the SSA records were copies of depositions 
taken from a Dr. C., a VA physician who saw the veteran on 
several occasions beginning in 1987, and of Dr. W.R.H.  The 
depositions were done in conjunction with the veteran's claim 
for workers' compensation benefits from his employer.  Dr. C. 
was deposed in April 1990.  He first saw the veteran in 
December 1987.  His testimony was centered on the veteran's 
complaints of back pain.  Dr. W.R.H. testified that his 
primary care for the veteran involved treating the right 
shoulder injury.  He also testified regarding the veteran's 
complaints of back pain.  The issue of the veteran's left 
shoulder was not discussed.

A review of VA treatment records for the period from 
September 1998 to June 2001 does not provide any support for 
the veteran's claim.  The records show that the veteran was 
evaluated by way of a neurology consultation in November 
1999.  The veteran had complaints of left upper extremity 
pain and cramps in the left hand.  The neurologist ordered 
additional tests to evaluate the veteran's complaints.  A 
February 2000 neurology clinic note was still awaiting the 
results of a cervical MRI and noted that the veteran was to 
undergo EMG testing.  A May 2000 EMG report shows that the 
veteran had normal conduction velocities in the left forearm.  
A May 2000 neurology clinic note reviewed the results of the 
EMG report and MRI of the cervical spine.  The neurologist 
did not relate the veteran's left upper extremity complaints 
to any incident of service or to the veteran's service-
connected SFW disability.  The veteran was also evaluated for 
a physical therapy program in February 2001.  The therapist 
provided no opinion regarding the etiology of the veteran's 
complaints involving the left shoulder.

The veteran was afforded a VA dermatology examination in 
November 2001.  The examiner noted the veteran's history of a 
SFW in service.  He also noted the veteran's current 
complaints involving the left arm and the evaluation of those 
complaints as contained in the veteran's VA treatment 
records.  The examiner stated that he could not attribute the 
veteran's current left arm problems to the service-connected 
SFW, as the veteran's symptoms in the left arm were basically 
the same as for his right arm.

The veteran was afforded a VA orthopedic examination in April 
2003.  The examiner provided details on the physical 
examination of the left shoulder.  He concluded that the 
veteran's scar for the SFW was hypersensitive.  The examiner 
did not attribute the veteran's left shoulder complaints as 
residuals of the service-connected SFW.

The evidence of record does not show that the veteran's 
current complaints of left shoulder pain, inflammation or 
degeneration of the supraspinatus tendon, or degenerative 
changes of the left ACL are secondary to his service-
connected SFW.  The veteran's SFW wound was a superficial 
wound.  No residuals were noted at the time of his separation 
from service in 1968 or his enlistment in the National Guard 
in 1969.  There were no findings of a shoulder joint or left 
arm problem at the time of the veteran's VA examination in 
April 1969.  The first complaints of left shoulder pain were 
made many years after service--years during which the veteran 
was employed as a truck driver and furniture mover.

X-rays of the left shoulder from August 1997 were interpreted 
as normal.  A VA examiner opined at that time that he could 
see no way that the veteran's SFW injured the left shoulder 
joint.  The report from Dr. K.G.S. does not provide any 
support for her opinion.  She did not review the veteran's 
SMRs, the years of negative findings in the records prior to 
the April 1998 MRI report, or the April 1969, and August 1997 
VA examiners' reports and the negative x-ray results.

In addition, the records in the file subsequent to Dr. 
K.G.S.'s report do not support a finding that the veteran's 
complaints regarding his left shoulder are related to his 
service-connected SFW.  The veteran was evaluated on an 
outpatient basis and by two VA compensation and pension 
examinations.  There is no opinion from the outpatient 
records or examination reports that relates the veteran's 
left shoulder complaints to his service-connected SFW.  The 
latest VA examination noted a hypersensitivity of the SFW 
scar and the veteran was assigned an increased rating for his 
SFW disability on that basis in April 2004.

In sum, the evidence does not show that the veteran suffers 
from an additional left shoulder disability that is related 
to service, or that is secondary to, or aggravated by his 
service-connected SFW of the left shoulder.  His claim for 
service connection for degenerative changes of the left ACL 
joint space and the humeral head with degeneration of the 
supraspinatus tendon as secondary to his service-connected 
scar of the left shoulder is denied.

Other than as a secondary result from the SFW of the left 
shoulder, the veteran has not otherwise contended that the 
degenerative changes of the left shoulder are related to his 
military service.  That is, the veteran has not alleged 
service connection on a direct basis.  Nevertheless, in 
consideration of the evidence as described above, the Board 
finds that the degenerative changes of the left shoulder are 
not attributable to his active military service.  Service 
connection is not warranted on a direct basis.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Additionally, the Board notes that there is no objective 
evidence that arthritis of the left shoulder manifested 
itself to a compensable degree within one year of the 
veteran's separation from military service.  As noted above, 
degenerative changes were first seen in the left shoulder 
after the April 1998 MRI, which occurred nearly 30 years 
after service.  Thus, service connection is not warranted for 
left shoulder arthritis on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Low back disorder

By the May 2005 decision, the Board found that the veteran 
previously had submitted new and material evidence in support 
of his claim of service connection for a low back disorder.  
Accordingly, the Board reopened the claim that was last 
denied in February 1997.  The November 2006 joint motion 
remanded only that portion of the Board's 2005 decision that 
denied entitlement to service connection.  Thus, the Board 
concludes that the finding that the claim had been reopened 
remains intact.  Therefore, the Board will address the merits 
of the claim.

The active duty SMRs clearly show that the veteran was 
wounded in the left shoulder in May 1968.  The clinical 
records show no evidence of any type of wound of the back.  
The 1968 separation examination was negative for any 
indication of complaints involving the back as well as 
negative for any evidence of any type of wound of the back, 
as was the 1969 entrance physical examination for the 
National Guard.  The veteran made no complaint of a back 
problem or wound of the back at the time of his initial claim 
for disability compensation benefits in 1969.  The veteran 
did not relate any back complaints at the time of his April 
1969 VA examination.  Further, no evidence of any type of 
wound of the back was noted on physical examination.

The veteran submitted a copy of the General Order that 
authorized his award of the Purple Heart for wounds received 
on May 9, 1968.  He also submitted a May 1969 letter from the 
Headquarters of the Fourth United States Army that noted that 
the veteran was awarded an Army Commendation medal and a 
Purple Heart medal.

Records from Memorial Medical Center show that the veteran 
was admitted for treatment of acute gastroenteritis and acute 
pancreatitis in August 1971.  The veteran had no complaints 
of back pain at the time.  He was readmitted in February 1972 
for treatment of a diagnosed peptic ulcer.  An x-ray of the 
lumbosacral spine was interpreted to show a metallic object 
in the superior aspect of L4 that was described with the 
appearance of a needle and approximately 1 cm in length.  
Otherwise the lumbar spine was said to be normal.  A surgical 
consultation was obtained.  The surgeon said he reviewed the 
veteran's x-rays prior to talking with him.  The surgeon said 
that there was a small foreign body about 1 cm in length to 
the right of the L4 vertebral body.  The surgeon said that 
the veteran did not know how the foreign body got there.  The 
veteran said that he was wounded in Vietnam and presumably 
this may be a metallic foreign body from that incident.  The 
surgeon said that the veteran did not specifically know of 
any wound in his back area.  The surgeon said that the 
metallic body was not the cause of any of the veteran's 
symptoms and removal was not indicated.

Just several months later, there was no evidence of the 
metallic object when the veteran was hospitalized at a VA 
facility in April 1972.  The 1972 VA hospital summary 
reported that the veteran was admitted for evaluation of back 
pain of one year in duration.  The summary noted that the 
veteran had never had an examination to locate the trouble 
and had not been treated for the back pain.  It was noted 
that he had been treated for unrelated conditions at Memorial 
Medical Center earlier where a metallic object, resembling a 
needle, was found in the muscle of the back.  The veteran was 
noted to have some "superficial shrapnel wounds while in the 
service."  X-rays of the lumbosacral spine were said to show 
a lack of physiologic lordosis. There was no evidence of a 
metallic object or arthritis.  Moreover, the veteran did not 
relate that he was wounded in the back in Vietnam at the time 
of his VA hospitalization and no back disorder was diagnosed 
at the time.  A diagnosis of rule out back pain was provided.

The veteran submitted a statement from W.H.F. (later 
identified as the veteran's squad leader), in April 1988.  
W.H.F. wrote to confirm that the veteran received injuries 
from hostile fire in August 1968.  He did not specify what 
the injuries were.  In a separate August 1988 statement, 
W.H.F. provided details regarding the day the veteran was 
wounded.  He said that they were manning a 40 mm gun (a twin-
barreled weapon) at night.  They were under attack when a 40 
mm round stuck in one of their "guns."  They raised the 
guns to clear the jammed round.  An enemy round of some sort 
struck a gun barrel.  He said that the veteran experienced 
powder burns to his face and arms.  He also said that the 
veteran was hit with shrapnel in the back with puncture 
wounds that did not receive good medical attention until two 
days later.

The veteran submitted statements wherein he argued that he 
was awarded the Purple Heart medal for wounds received in 
Vietnam and this included his back.  The veteran felt that 
the VA hospital summary noted his wounds and that the 
statement from his squad leader, as well as his Purple Heart, 
all proved that he was wounded in the back.

VA treatment records show that the veteran first sought 
treatment for back-related complaints in December 1987.  The 
veteran gave a history of being hospitalized for back pain in 
1970.  He failed to mention to his VA treating physicians 
anything about a back injury at work in 1986 or 1987.  He 
also said that he was wounded in the back in service.  The 
veteran was employed as a truck driver and supervised the 
loading of trucks carrying household goods.  X-rays of the 
lumbosacral spine were done in December 1987.  They were 
interpreted to show very mild degenerative changes of the 
lumbar spine, primarily at L5.  There was no evidence of a 
metallic object.  The other records show that the veteran was 
treated for complaints of low back pain.

The veteran first attempted to establish service connection 
for a low back disorder in December 1987 after he injured his 
back on the job.  SSA records, including the medical 
evaluations from several physicians, all relate the veteran's 
complaints of back problems to his injury on the job.

W.J.N., M.D., and Dr. W.R.H. saw the veteran prior to his 
submission of his claim for VA benefits in December 1987.   
In March 1987, Dr. W.J.N. recorded a history from the veteran 
of his having fallen off the top of a truck at work and 
hitting his back.  The veteran injured his back to such an 
extent that he had not been back to work.  Dr. W.J.N. found 
no evidence of a SFW of the back.  Further, he did not relate 
the veteran's back complaints to any incident of service.  In 
fact, the veteran's military service was not mentioned at all 
in the report.

Dr. W.R.H. wrote a report in October 1987 describing his 
initial evaluation of the veteran in regard to his right arm 
injury that was suffered on the job in December 1986.  There 
was no mention of a back injury at that time.  In June 1988, 
Dr. W.R.H. noted that the veteran claimed to have a back 
injury too and he would evaluate it if he received "comp" 
approval to do so.  Dr. W.R.H. wrote a report in October 1998 
wherein he said the veteran reported initially injuring his 
back approximately two weeks prior to injuring his right 
shoulder at work.  The veteran suffered a second back injury 
at work at the same time as he injured his right shoulder.  
The veteran made no mention of any type of back injury or 
wound in service.  X-rays of the lumbar spine from October 
1988 were interpreted to show a normal lumbar spine except 
for some anterior spurring at L5 and mild demineralization.  
An October 1988 MRI of the lumbar spine was interpreted to 
show minimal disc bulge at L4-5 without frank herniation and 
suggestion of mild central disc space desiccation at L4-L5, 
and L5-S1.

In addition to the evaluation reports noted from Dr. W.R.H., 
his treatment records for a period from 1987 to 1997 do not 
show any relationship between the veteran's complaints 
regarding his low back and his military service.  There is 
one entry, dated June 28, 1996, where the veteran 
"reminded" Dr. Hooper that the veteran's back problems were 
related to the military and to his worker's compensation.  
Dr. W.R.H. did not provide any endorsement of that concept in 
his records.

A Dr. C.B.N. also evaluated the veteran for his back 
complaints in August 1989 and March 1990.  The veteran gave a 
history of injuring his back on two occasions at work.  The 
veteran made no mention of any back injury or wound in 
service.

A November 1989 report by S.J.F., M.D., noted that the 
veteran claimed to have no history of back disability prior 
to his falls at work and he had had progressive, unremitting 
pain in the back with right leg pain since his injury.

Dr. C. was questioned in his deposition, about the veteran's 
claimed back disabilities, since his VA treatment records 
showed that the veteran was not relating his complaints to 
on-the-job injuries.  Dr. C. testified that a nurse took a 
history from the veteran of his claiming to have injured his 
back in 1970 while in service.  He noted that he and a 
radiologist reviewed the veteran's x-rays of the lumbar spine 
for evidence of a metallic object as the veteran had reported 
a piece of shrapnel as still being in his back.  He said 
there was no evidence of a retained fragment.  Dr. C. 
testified that the veteran did not report any recent injuries 
to him.  Dr. C. was specifically asked if the veteran's low 
back pain in 1990 was caused by shrapnel.  He replied that 
there was no evidence of shrapnel on the x-rays he had seen 
and he could not say whether the veteran had shrapnel in his 
back in 1968 or 1970.

Dr. W.R.H. also provided testimony in his deposition about 
the veteran's back complaints.  He said that the veteran gave 
a history of being injured on the job.  Dr. W.R.H. said that 
the veteran did not mention any problems with his back when 
he was first seen in October 1987.  The subject of a back 
injury on the job came up after Dr. W.R.H. had treated the 
veteran for complications related to his right shoulder 
injury.

The veteran was afforded a VA orthopedic examination in 
August 1997.  The veteran gave a history of being wounded in 
the back in service.  The veteran also gave a history of 
suffering an injury to his right arm at work but did not 
mention any injury to his back at work.  The examiner 
reported that the veteran had an MRI of the lumbosacral spine 
that was normal.  He said copies of the results were attached 
to the report but there is no evidence of the results in the 
claims file.  The examiner also said that he found no 
evidence of abnormalities of the spine.  He said there was 
evidence of a superficial, tiny wound, from a piece of 
shrapnel in Vietnam but that there was no metal present.  He 
said that x-rays and MRIs were negative for any evidence of 
metal.

The same examiner performed a dermatology examination on the 
veteran in September 1997.  In regard to the low back, the 
examiner again noted the veteran's claimed history of a wound 
in the lower back.  The examiner said that there was a very 
tiny, barely perceptible scar in the L4 area of the lumbar 
spine.  He opined that it was doubtful to him that this was, 
in fact, the scar that the veteran spoke of.  The examiner's 
diagnosis regarding the low back was that there was a 
questionable area over the L4 area where he said the veteran 
was also definitely struck with shrapnel although he could 
not clearly see the scar.

A review of the VA treatment records for the period from 
December 1987 to December 2001 does not reveal an opinion 
that links any diagnosed back disorder to the veteran's 
military service.  There are several entries that record a 
history from the veteran of having being wounded in service; 
however, the various care providers have not expressed an 
opinion on the question.

In reviewing the evidence of record, the Board finds that the 
veteran did not suffer a SFW wound of the low back in 
service.  The Board further finds that none of the diagnosed 
conditions regarding the veteran's low back, to include 
arthritis, lumbar radiculopathy, and minimal disc bulge at 
L4-L5 without frank herniation is related to service.

Although the VA examiner that examined the veteran in August 
and September 1997 said that the veteran had a "superficial, 
tiny wound" from shrapnel in service, he provided no basis 
for his opinion.  That same examiner also stated that there 
was no abnormality of the spine on examination, to include 
neurological findings.  In providing his opinion, the 
examiner did not address the veteran's SMRs, which did not 
show any evidence of a low back wound.  Nor did he address 
the 1969 VA examination report, or the 1972 private and VA 
records that did not document any evidence of a wound of the 
lower back.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis) (citing Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993)); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (without a review of the record, an opinion as to the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran).

The Board has considered the statement from W.H.F. who said 
that the veteran was wounded by shrapnel in the back.  
However, W.H.F. does not report that the veteran was wounded 
in the left shoulder, as documented by the contemporaneous 
SMR entries.  Further, this statement is in contrast with the 
veteran's actions in claiming such a wound at the time he 
submitted his initial compensation claim in December 1968, 
approximately one month after his separation from service.  
Moreover, the Memorial Medical Center records, while noting 
the presence of a metallic object in the lower back in 1972, 
also reported that the veteran did not recall any wound of 
the back in service.  The 1972 VA hospital summary did not 
report any evidence of a shrapnel wound of the lower back.

A review of all of the evidence of record shows that the 
veteran did not seek service connection for a back 
disability, either from an injury or wound in service, until 
after he injured his back on his civilian job, approximately 
18 years after service.  Of note, the veteran did not relate 
that fact to any of the VA physicians he saw at the time he 
submitted his initial claim in December 1987.  Further, the 
VA examiner who felt there was evidence of a shrapnel wound 
scar in the lower back was also unaware of the veteran's back 
injury at work as the records relating to that injury were 
associated with the claims file at a later date.  The veteran 
only advised as to an injury to his right shoulder at work.

The several private physicians who evaluated the veteran in 
association with either his workers' compensation claim or 
SSA disability claim did not report any evidence of a 
shrapnel wound of the lower back.  Further none of those 
physicians related any findings of a low back condition to 
the veteran's military service.

Dr. K.G.S. made no findings of a shrapnel wound of the back 
in her July 1998 examination of the veteran.  She noted that 
the veteran alleged such a wound and that he claimed his back 
pain was related to the wound.  She did not make any 
reference to such a wound in her September 1998 report.

When reviewing all of the evidence of record, to include the 
veteran's SMRs, the VA examination reports of record, the 
private and VA hospital summaries, VA treatment records, 
private treatment records, and SSA records, the Board finds 
that the evidence does not support the veteran's contentions 
that his current back symptomatology is related to any SFW in 
service, or any other incident of service.  Consequently, 
service connection is not warranted.

Additionally, the Board notes that there is no objective 
evidence that arthritis of the low back manifested itself to 
a compensable degree within one year of the veteran's 
separation from military service.  As noted above, 
degenerative changes were first seen in the low back after 
the December 1987 x-rays, which occurred nearly 20 years 
after service.  Thus, service connection is not warranted for 
low back arthritis on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Conclusion for service connection claims

In evaluating the veteran's several claims of service 
connection, the Board has considered for application 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), which 
provides for proof of a claim by satisfactory lay, or other 
evidence, for combat veterans, under certain conditions.  See 
Collette, 82 F.3d at 392.  In this case, there is competent 
medical evidence of record that holds that the veteran's 
current diagnoses of hearing loss and tinnitus are not 
related to service.  There is also significant evidence of 
record that the veteran's service-connected SFW of the left 
shoulder was superficial in nature and did not result in any 
additional disability of the left shoulder.  Finally, there 
is extensive evidence of record to show that the veteran did 
not suffer a wound of the low back or any type of back injury 
in service.  The Board has considered the veteran's award of 
a Purple Heart, his statements and those of W.H.F.  However, 
the Board finds that the veteran's contentions have been 
rebutted by clear and convincing evidence as described above.

B. Increased Rating

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49590-99 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118 (2007)).  Because this change took effect during the 
pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's service-connected SFW scar of the left shoulder.  
The veteran was notified of the change in criteria by way of 
the supplemental statement of the case (SSOC) that was issued 
in August 2004.  The veteran's claim has been evaluated by 
the RO under both sets of criteria.  In evaluating the 
veteran's claim, the Board must determine whether the revised 
version is more favorable to the veteran.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000 (Apr. 10, 2000).

The veteran's SMRs document treatment for a SFW of the left 
shoulder in May 1968.  The wound was debrided and dressed.  
He was administered an antibiotic and given a tetanus shot.  
Approximately a week later the veteran's wound was said to be 
healing well.  There were no further clinical entries.  The 
veteran's November 1968 separation examination and October 
1969 National Guard examination did not list any abnormality 
associated with the SFW.  The veteran did not list any 
residuals on his RMH submitted with both examinations.

The veteran was afforded a VA examination in April 1969.  The 
results were reported as an elliptical scar over the upper 
left deltoid area that was 1/2-inch long by 1/4-inch wide, 
well healed, nontender, and non-adherent SFW scar.  There was 
no loss of function, or strength.  There was no evidence of 
atrophy of the deltoid muscle.  An x-ray of the left shoulder 
was interpreted to show that there was no evidence of osseous 
pathology of the left humerus and no bone or joint 
abnormality.  There was no evidence of a radiopaque foreign 
body in the left shoulder or left arm.

The veteran was granted service connection in May 1969.  He 
was assigned a noncompensable disability rating under 
Diagnostic Code 7805.

The veteran was afforded a VA dermatology examination in 
August 1997.  The veteran gave a history of being wounded in 
the left shoulder in service, with the shrapnel removed.  The 
veteran was noted to have many complaints related to joint 
pain but none related to his scars.  The examiner said that 
there was a 1-cm oval scar in the left deltoid area that was 
well healed, nontender and was not depressed.  The examiner 
also stated that there was no keloid formation, inflammation, 
cosmetic effect or limitation of function.  The diagnosis was 
one definite shrapnel wound over the left deltoid area.

The veteran was also afforded a VA orthopedic examination in 
August 1997.  The examiner noted the veteran's complaints 
regarding a lack of range of motion on active motion.  The 
examiner noted that there was no disuse atrophy and that the 
veteran's left shoulder was well developed muscularly.  X-
rays of the left shoulder were negative at the time and the 
examiner opined that the veteran's service-connected SFW was 
unrelated to any joint-related problems.

VA treatment records show that the veteran was evaluated for 
complaints of left shoulder pain in 1997 and 1998.  An April 
1998 MRI showed evidence of inflammation/degeneration of the 
supraspinatus tendon and mild degenerative changes in the ACL 
space.

The veteran also sought out an opinion from Dr. K.G.S. to 
support his claim for a secondary left shoulder disability.  
In her September 1998 letter, Dr. K.G.S. did not address the 
veteran's scar, or the original status of the veteran's SFW.  
She simply related that his current complaints were related 
to the SFW without providing a basis for her conclusions.  
Her opinion stands in stark contrast to the lack of findings 
on the veteran's 1968 and 1969 military examinations as well 
as his April 1969 VA examination, all of which found no 
evidence of any type of problem other than the scar on the 
left deltoid.  Moreover, the x-ray evidence from 1969 to 1997 
was such that there was no evidence of any degenerative 
changes.  Further, the August 1997 VA examiner stated that 
the veteran's current complaints were not related to the 
service-connected SFW.

The various private medical records from the SSA records do 
not reflect any treatment for the veteran's left shoulder.  
The veteran's primary medical complaints related to right 
shoulder and back injuries he suffered on the job in 1986 and 
1987.  The left shoulder SFW was noted by history.

The later VA treatment records from 1998 to 2001 do not show 
any level of impairment of the left shoulder or left arm that 
is related to the veteran's service-connected SFW.  The 
veteran was evaluated for complaints of cramping and 
numbness.  The results of the testing and evaluation did not 
establish any link between the veteran's SFW and his 
complaints.

The veteran was afforded a VA dermatology examination in 
November 2001.  The examiner noted the veteran's history of 
being wounded in service and no problems until the last few 
years.  The veteran complained of numbness and pain.  The 
examiner noted that the veteran had the same complaints for 
the right arm.  The examiner noted that the veteran had two 
small scars on the left deltoid, described as 1-cm each.  The 
scars were said to be well healed, with no tenderness, 
adherence, texture changes, ulcerations or breakdown of the 
skin, no depressions of the scars, no underlying tissue loss, 
no inflammation or edema, changes in color or disfigurement.  
The examiner said that the veteran had good strength through 
the arm and forearm as well as the hand and wrist.  The 
examiner said that there was a neurological deficit noted 
involving a slight decrease in sensation to pinprick in the 
left forearm.  However, the veteran had undergone a full 
evaluation for the problem with no etiology for the decrease 
determined.  The diagnosis was history of shrapnel wounds to 
the left shoulder with well-healed scars.  The examiner added 
that he could not attribute the veteran's decrease in 
sensation to the SFW as the veteran had the same complaint 
for the right arm.

The veteran was afforded a VA orthopedic examination in April 
2003.  The examiner addressed the veteran's overall 
complaints involving the left shoulder.  He noted some 
limitation of motion in the left shoulder as well.  In regard 
to the veteran's SFW, the examiner said that there was no 
scar or excessive tenderness.  However, there was pain when 
he compressed the veteran's left shoulder.  There were no 
otherwise positive findings.  The examiner opined that the 
veteran's SFW scar was hypersensitive.

Previously, the veteran's service-connected SFW disability 
was rated as a noncompensable scar under Diagnostic Code 
7805, which provides for disability ratings for scars based 
on the limitation of function of the part affected.  
38 C.F.R. § 4.118 (2002).  The rating was increased to 10 
percent by way of a rating decision dated in April 2004.  
However, the rating was only made effective from April 8, 
2003, the date of the above-noted VA orthopedic examination.  
The report from that examination was used to determine that 
the veteran's service-connected SFW scar warranted an 
increased rating because of the examiner's determination of 
the hypersensitivity of the scar.

In order to warrant a higher rating under the prior criteria 
for the scar itself, the veteran would have to have 
disfiguring scars of the head, face, or neck under Diagnostic 
Code 7800 or third degree burn scars under Diagnostic Code 
7801.  38 C.F.R. § 4.118 (2002).  The veteran's scar is not 
located on or in an area for consideration of a rating under 
Diagnostic Code 7800 and is not the result of a third degree 
burn.

Under the amended regulations, the veteran's current 10 
percent rating represents the maximum schedular evaluation 
except for disabilities involving disfigurement of the head, 
face, or neck under Diagnostic Code 7800; or, scars other 
than the head, face, or neck that are deep or cause limited 
motion under Diagnostic Code 7801.  38 C.F.R. § 4.118 (2007).  
As noted previously, the veteran's SFW scar is limited to his 
left deltoid area and a rating under Diagnostic Code 7800 is 
not in order.

Under Diagnostic Code 7801, the disability is evaluated by 
the measurement of the area of the scar.  38 C.F.R. § 4.118 
(Diagnostic Code 7801) (2007).  Note 2 for this code states 
that a deep scar is one associated with underlying soft issue 
damage.  The rating criteria call for a 20 percent rating 
where the area or areas of the scar exceed 12 square inches 
(77 square (sq) cm).

According to the VA examination reports, dated in April 1969, 
August 1997, and November 2001, the veteran's SFW scar does 
not meet the size criteria, nor is it a deep scar with 
underlying soft tissue damage.  Accordingly, there is no 
basis to justify an increased rating under Diagnostic Code 
7801.

The Board notes that the criteria for rating scars under 
Diagnostic Code 7805 were unchanged.  As noted, the scar is 
to be rated on the limitation of function of the affected 
part.

In the veteran's case, the evidence does not reflect any 
limitation of function beyond that noted at the time of the 
April 2003 VA examination.  In that case, the examiner said 
that there was a hypersensitivity of the scar and pain when 
the shoulder was compressed.  The veteran's disability rating 
was increased to 10 percent based on that finding.  The 
veteran's other complaints relating to his shoulder, to 
include subjective complaints of pain and numbness in the 
arm, and objective evidence of degenerative changes, and some 
limitation of motion have not been found to be related to 
residuals of his SFW.

By assigning an effective date of April 8, 2003, the RO 
established a staged rating as contemplated by the holding in 
Hart.  Prior to the April 8, 2003 VA examination, there was 
no evidence of limitation of motion of the left shoulder that 
was associated with the SFW scar.  The August 1997 VA 
examiner explicitly stated that there was no limitation of 
function resulting from the scar.  Moreover, the subjective 
symptoms reported during the November 2001 VA examination 
were noted by the examiner to be unrelated to the scar.  
Thus, a compensable rating is not warranted for limitation of 
function of the affected part prior to April 8, 2003, under 
the unchanged criteria of Diagnostic Code 7805.

A compensable rating is also not warranted prior to April 8, 
2003, under any other potentially applicable diagnostic code 
of the former criteria.  The scar is not of the head, face, 
or neck, nor is it the result of a second or third degree 
burn.  See 38 C.F.R. § 4.118 (Diagnostic Codes 7800, 7801, 
7802) (2002).  Although the scar was shown to be superficial 
in nature, the previous VA examinations and medical records 
did not indicate that it was poorly nourished with repeated 
ulceration or tender and painful on objective demonstration.  
See 38 C.F.R. § 4.118 (Diagnostic Codes 7803, 7804) (2002).  
Hypersensitivity and tenderness and pain on compression were 
not evidenced until the April 2003 examination.  However, the 
veteran has been receiving a 10 percent rating since that 
time.

From the effective date of the revised criteria (August 30, 
2002) to April 8, 2003, a compensable rating is not warranted 
under the revised criteria.  The record does not contain 
evidence that, during the specific time period, the SFW scar 
of the left shoulder affected the head, face, or neck; met 
the size criteria; was unstable; or painful on examination.  
See 38 C.F.R. § 4.118 (Diagnostic Codes 7800, 7801, 7802, 
7803, 7804) (2007).

In summary, there is no basis to grant a compensable rating 
for the veteran's service-connected SFW scar of the left 
shoulder prior to April 8, 2003.  Additionally, from April 8, 
2003, there is no basis to grant a rating in excess of 
10 percent for the disability.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's SFW scar of the left shoulder 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In 
this case, there is no evidence showing that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In fact, his disability is 
accurately reflected by the schedular criteria over a staged 
timeframe.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

C. Special Monthly Compensation

Special monthly compensation (SMC) is payable in addition to 
the basic rate of compensation otherwise payable on the basis 
of degree of disability.  See 38 U.S.C.A. § 1114 (West Supp. 
2007); 38 C.F.R. § 3.350 (2007).  The veteran seeks SMC based 
on the need for regular aid and attendance of another person 
or on the account of housebound status.

Increased compensation at the aid and attendance rate is 
payable when the veteran is helpless or so nearly helpless 
that he requires the regular aid and attendance of another 
person as the result of service-connected disabilities.  
38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.350(b) (2007).  To establish a need for regular aid and 
attendance, the veteran must (1) be blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; (2) be a patient in a nursing home because 
of mental or physical incapacity; or (3) show a factual need 
for aid and attendance.  Id.

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself through loss of coordination of the upper 
extremities or through extreme weakness, or attend to the 
wants of nature.  It includes the frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid.  A need for aid and attendance also includes either 
physical or mental incapacity that requires care or 
assistance on a regular basis to protect against the hazards 
or dangers incident to the daily environment.  Additionally, 
an individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  
38 C.F.R. § 3.352(a) (2007).

Bedridden is defined as a condition that, through its 
essential character, actually requires that the veteran 
remain in bed.  The fact that a veteran has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  Id.

Increased compensation may also be received a the housebound-
rate if a veteran has a single service-connected disability 
rated as total and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of service-connected 
disability or disabilities, is permanently housebound.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2007).

A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  Id.

For purposes of housebound benefits, the Court held that 
being substantially confined to the home, means an inability 
to leave to earn an income.  Absent a regulation by the 
Secretary defining the term substantially confined, the Court 
held that the term may conceivably be more broadly construed.  
It found that Congress intended to provide additional 
compensation for veterans who were unable to overcome their 
particular disabilities and leave the house in order to earn 
an income as opposed to an inability to leave the house at 
all.  Hartness v. Nicholson, 20 Vet. App. 216, 220-22 (2006); 
cf. Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) 
(substantially confined means the inability to leave the 
house except in instances of seeking medical treatment).

The veteran is service connected for two disabilities:  post-
traumatic stress disorder (PTSD), evaluated as totally 
disabling; and SFW scar of the left shoulder, evaluated as 10 
percent disabling.  Thus, the veteran has been found to be 
totally disabled as a result of service-connected disability.

Regarding the issue of aid and attendance, there is no 
indication that the veteran's PTSD and left shoulder scar 
have caused him to be blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.  Additionally, there is no indication that the veteran 
is a patient in a nursing home because of mental or physical 
incapacity.  A September 2004 VA SMC examination noted that 
the veteran lives at home with his wife.  Thus, the veteran 
is not so helpless to need aid and attendance under those two 
requirements.

The Board also finds that the evidence does not show a 
factual need for aid and attendance.  The VA treatment 
records do not contain evidence that the veteran, as a result 
of service-connected disability, requires a special 
prosthetic or orthopedic appliance; nor has the veteran 
alleged that he uses any such device.  Additionally, the 
evidence does not demonstrate that the veteran has an 
inability to dress, undress, keep ordinarily clean and 
presentable, feed himself through loss of coordination of the 
upper extremities or through extreme weakness, or attend to 
the wants of nature.  Moreover, the evidence does not show 
that the veteran experiences physical or mental 
incapacitation.

The April 2003 VA examination noted hypersensitivity, 
tenderness, and pain as a result of the SFW left shoulder 
scar, but evidence of impairment that requires aid and 
attendance has not been shown.  In fact, during the 
examination, the veteran reported that he had minimal 
problems with his day-to-day life at that time.

It is apparent from a December 2001 VA psychiatric 
examination and the September 2004 SMC examination that the 
veteran's PTSD causes severe impairment and that he is not 
currently employed.  However, this evidence does not reflect 
impairment that results in the requirement of aid and 
attendance.  In December 2001, the veteran reported that he 
has become increasingly dependent on his wife to take care of 
his daily needs, but the evidence did not suggest he was 
unable to perform one of the enumerated conditions that 
indicate a requirement of regular aid and assistance.  
Moreover, the veteran stated that he tried to keep himself 
active during the day and that he would read the newspaper, 
listen to the news, and go to church.  The examiner found 
that he was capable of managing VA benefits.

During the September 2004 examination, the veteran reiterated 
his increasing dependence on his wife.  However, he reported 
that he actually spends most of the day at home alone even if 
his wife is at home.  The examiner did note physical 
impairment that prevented the veteran from doing a number of 
things he used to do.  The veteran required the assistance of 
a cane to walk around.  Significantly, the examiner stated 
that the impairment appeared to be related to chronic right 
hip and leg pain, but the physical limitations were not at 
all related to his PTSD.  It was noted that the veteran was 
able to maintain his personal hygiene and perform his daily 
activities with some physical assistance on some tasks.  The 
examiner stated that, despite the severity of PTSD, the 
veteran remained alert and oriented, did not demonstrate 
significant impairment in judgment, and appeared to be 
competent to manage his finances.  Thus, mental incapacity 
was not evidenced.

Based on the evidence, the veteran is not unable to perform 
even one of the enumerated disabling conditions as a result 
of his service-connected PTSD and left shoulder scar.  He 
appears to need assistance to accomplish certain physical 
tasks due to nonservice-connected disabilities.  
Additionally, the evidence does not suggest that the 
veteran's disabilities require that he remain in bed or that 
he has been prescribed bed rest by a physician.  Considering 
the evidence of record, a factual need for aid and attendance 
as a result of service-connected disability, in addition to 
the necessary visual impairment or nursing home requirement, 
has not been evidenced.  Accordingly, SMC on the account of 
the need for regular aid and attendance of another person is 
not warranted.

With respect to the issue of housebound status, the veteran 
does not meet the general eligibility requirements.  Although 
he has a single service-connected disability rated as total 
(PTSD), he does not have additional service-connected 
disability or disabilities independently ratable at 60 
percent or more.  The veteran's other service-connected 
disability, SFW scar of the left shoulder, is evaluated as 
10 percent disabling.  Thus, the general requirements for 
housebound status are not met.

Moreover, the evidence of record does not reflect actual 
housebound status.  As noted above, the veteran reported to 
the December 2001 VA examiner that he attends church.  During 
the September 2004 VA examination, the veteran indicated that 
he went to the bank on at least one occasion.  Thus, while 
the veteran's service-connected PTSD and left shoulder scar 
cause severe impairment, the disabilities do not 
substantially confine him to his home.  Without evidence of 
being substantially confined to the home, actual housebound 
status is not shown.  Therefore, by the preponderance of the 
evidence, SMC on the account of housebound status is not 
warranted.

D. Conclusion

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for hearing loss, tinnitus, 
degenerative changes of the ACL joint space and the humeral 
head with degeneration of the supraspinatus tendon, or a low 
back disorder, or an increased rating for a service-connected 
left shoulder scar, or special monthly compensation.  In 
reaching these conclusions, the Board finds that the benefit-
of-the-doubt doctrine is not applicable, because no less than 
the greater weight of the evidence is against the claims.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for degenerative changes of the ACL joint 
and the humeral head with degeneration of the supraspinatus 
tendon, to include as secondary to the service-connected scar 
of the left shoulder, is denied.

Service connection for a low back disorder is denied.

Prior to April 8, 2003, a compensable rating for service-
connected left shoulder scar is denied.

From April 8, 2003, a rating in excess of 10 percent for 
service-connected left shoulder scar is denied.

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance of another person is 
denied.

Entitlement to special monthly compensation on account of 
housebound status is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


